DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant claims are a continuation-in-part of PCT/CN2018/074590 filed 30 January 2018. Acknowledgement is made of the Applicant’s claim of foreign priority to CN201810053594.0 filed 19 January 2018. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Examiner’s Note
Applicant's amendments and arguments filed 26 August 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 26 August 2021, it is noted that claims 1-6 have been canceled and new matter or claims have been added.

Status of the Claims
Claims 6-17 are pending.
Claims 6-17 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shieh et al. (US 2014/0356433) in view of Lin et al. (Biomed Eng Appl Basis Comm, 2006(August); 18: 167-177) in view of Drugs.com (https://www.drugs.com/pro/heparin-concentrate.html; available online 16 February 2013).
The Applicant claims, in claim 6, a method of preparing a carrier structure comprising 1) preparing an aqueous solution of a negatively charged polymer (pH of 6-8) in a NaOH solution, 2) preparing an aqueous solution of sodium tripolyphosphate (pH 6-8) in a NaOH solution, 3) preparing an aqueous solution of an active (pH 6-8) in a NaOH solution, 4) mixing the previous three solutions, 5) adding an aqueous solution of chitosan (pH 3-5), and 6) reacting the mixture for 5-60 minutes. In claim 7, the diameter of the structure is from 110-160 nm and claim 8 requires the surface potential to be 15-25 mV. Claim 9 limits the active substance and claim 10 narrows the polymer selection. In claims 11-12, the encapsulation rate (55-75%) and overall concentration (32-38%) of 
Shieh teaches a pharmaceutical carrier and drug structure for the inhibition of Helicobacter pylori, a known cause of stomach and gastrointestinal disorders such as gastric ulcers [0002-0006]. Shieh teaches a method of making said drug structure comprising the steps of preparing each of chitosan, a negatively charged polymer, sodium tripolphosphate, and an active ingredient, and then mixing at 25 ºC for 15-30 minutes to obtain a drug structure [0046]. The negatively charged polymer can be selected from the group comprising alginate, heparin, or polyacryclic acid [0048] and can be used in the form of a solution at pH 6-7 [0051]. The active ingredient can be amoxicillin, clarithromycin, or omeprazole [0049] and in the form of a solution (pH 4-5) [0051] wherein an effective amount is 1-10 mg/kg/day [0034]. However, Shieh also teaches that the closer the drug structure is to neutral the higher the release rate is [0076]. To be sure, the purpose of Shieh is stated as preparing a carrier and drug structure that are favorable for releasing active ingredient and extending the retention time thereof in an organism [0035]. In Embodiment 1, the active agent (amoxicillin) is actually used at pH 7.0 [0067]. Chitosan is included in the form of a solution at pH 3-4 [0051]. Sodium tripolyphosphate is included as a solution at pH 6-7 [0051]. The agents are then mixed in any order (as the order of mixing is not limited) [0052] in amounts as follows: polymer (100 parts), chitosan (635-5000 parts), sodium tripolyphosphate (250-2000 parts), and active ingredient (500-4000 parts) [0053-0054]. The drug structure preferably has a particle size of from 100-200 nm [0056] and a surface charge of from 20-30 mV [0057]. The encapsulation efficiency (rate) of the active agent is from 45-55% 
Shieh does not teach wherein the solutions of each of the agents is a NaOH solution. Shieh does not teach wherein the pH of the active ingredient solution is 6-8.
Lin is towards chitosan particles in drug release applications (pg 168, ¶1). Lin found that by preparing chitosan microspheres using a blend of Na5P3O10/NaOH they could modify the mechanical strength, morphological structures, and release behaviors by altering the salt ratios (pg 168, ¶3). When the pH was adjusted to 7, the microspheres in Na5P3O10/NaOH solution had a clearer skin boundary and denser core-compartment (pg 170, ¶2). Moreover, at pH 7, the microspheres had a better mechanical strength than at pH 9 and also showed good sphericity (pg 173, ¶1). At pH 7, sustained release of the active agent was observed (pg 175, ¶2).
Drugs.com teaches that heparin solution has a pH of 6.0 which can be adjusted with sodium hydroxide to range from pH 5.0-7.5 (pg 1).
It would have been prima facie obvious to prepare the drug carrier substance of Shieh following the steps provided wherein the steps comprise mixing a composition comprising polymer (100 parts), chitosan (635-5000 parts), sodium tripolyphosphate (250-2000 parts), and active ingredient (500-4000 parts) and reacting for 15-30 minutes to achieve a nanoparticle that encapsulates the active agent. Shieh teaches all the limitations of the instantly claimed method but does not teach wherein the separate 5P3O10/NaOH as the liquid formulation for sodium tripolyphosphate because this buffer system is known to provide a neutral pH of 7.0 and also provide many benefits, as described above by Lin, when forming particles of chitosan. It would have also been obvious to include the polymer, such as heparin, in sodium hydroxide to buffer to the desired neutral pH as taught by Drugs.com. Regarding the pH of the active ingredient solution, Shieh teaches a range of from 4-5 but also teaches that a pH closer to neutral provides a more desirable release rate. Although Shieh teaches that a pH of from 4-5 is preferred for the active, in practice (Embodiment 1) a pH of 7.0 is used, therefore providing a reasonable expectation of success in doing so and rendering it obvious to use a neutral pH with the active. Art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments (see MPEP § 2123). Moreover, since the purpose of Shieh is to provide a carrier and drug structure that is favorable for releasing active, it would have been obvious to modify the active component to be faster release. Therefore, it would have been obvious to adjust the pH of the active to neutral which is pH 7 using NaOH, which is a known basic buffering agent. As such, claims 6-17 are rejected as obvious in view of the above prior art.

Response to Arguments
Applicant's arguments filed 26 August 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 6-8 of their remarks, that Shieh does not provide any teaching or suggestion that active ingredients should be prepared .
In response, the Applicant is correct that the data of Shieh is from increasing the pH after the sample has already been prepared. However, these data indicate that there is enhanced release when the active is exposed to neutral pH values. Since the purpose of Shieh is to develop a carrier and drug structure that is favorable for releasing active, it would have been obvious to modify the active component to be faster release. Therefore, it would have been obvious to adjust the pH of the active to neutral which is pH 7 using NaOH, which is a known basic buffering agent. There would have been a reasonable expectation of success in increasing the pH to 7.0 because Shieh teaches in their examples using the active agent at pH 7.0.

The Applicant argues, on pages 8-9 of their remarks, that Drugs.com is not analogous art because it teaches using heparin through intravenous injection and the instant claims are towards a drug carrier.
In response, both Shieh and Drugs.com are prior art references in the pharmaceutical field wherein heparin is discussed as an included polymer. The instant claims are also in the pharmaceutical field and can include heparin. Thus, Drugs.com is analogous art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613